                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


JOSE JUAN HERNANDEZ                                 CIVIL ACTION NO. 18-CV-1272

VERSUS                                              UNASSIGNED DISTRICT JUDGE

R. MYERS                                            MAGISTRATE JUDGE KAY


                                      JUDGMENT


        For the reasons stated in the Report and Recommendation (Record Document 5)

of the Magistrate Judge previously filed herein, a de novo determination of the issues,

determining that the findings are correct under the applicable law, and noting the lack of

objections to the Report and Recommendation in the record;

        IT IS ORDERED that the petition for writ of habeas corpus be DISMISSED WITH

PREJUDICE under Rule 4 of the Rules Governing § 2254 Proceedings in the United

States District Courts.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 26th day of October,

2018.
